Case: 14-60447      Document: 00513242510         Page: 1    Date Filed: 10/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                  FILED
                                                                             October 22, 2015
                                    No. 14-60447
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk


AMIN KARIMI,

                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A201 255 647


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Amin Karimi, a native and citizen of Iran, petitions this court for review
of the decision of the Board of Immigration Appeals (BIA) dismissing his
appeal of the Immigration Judge’s (IJ) decision denying his requests for
asylum, withholding of removal, and relief under the Convention Against
Torture (CAT). The BIA agreed with the IJ that Karimi had not credibly
established his claims for relief. Karimi argues that the adverse credibility


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60447     Document: 00513242510      Page: 2    Date Filed: 10/22/2015


                                  No. 14-60447

finding was erroneous, and he challenges the findings that his claims were not
plausible.
      The BIA and the IJ may “rely on any inconsistency or omission in making
an adverse credibility determination as long as the totality of the
circumstances establishes that an asylum applicant is not credible.” Wang v.
Holder, 569 F.3d 531, 538 (5th Cir. 2009) (internal quotation marks and
citation omitted) (emphasis in original). A credibility finding is a finding of
fact that is reviewed for substantial evidence. Id. at 538-39. Therefore, we will
defer to a credibility ruling “unless, from the totality of the circumstances, it is
plain that no reasonable fact-finder could make such an adverse credibility
ruling.” Id. at 538 (internal quotation marks and citation omitted).
      Karimi has not demonstrated that the record compels a conclusion that
the adverse credibility finding was erroneous. He points to no testimony or
other evidence that would compel a reversal of the agency’s determination that
the implausibility of his claims of past persecution and his fear of future
persecution, as well as the fact that his family—who helped him leave Iran—
remains in Iran unharmed, was fatal to his claim.            Because substantial
evidence supports the BIA’s adverse credibility determination, the BIA’s ruling
will not be disturbed. See Wang, 569 F.3d at 538.
      Given the adverse credibility ruling, Karimi did not demonstrate that he
was entitled to asylum or statutory withholding of removal. See Zhang v.
Gonzales, 432 F.3d 399, 345 (5th Cir. 2005). Karimi has not briefed any
argument why it is more likely than not that he will be tortured. He therefore
has waived his CAT claim. See Mwembie v. Gonzales, 443 F.3d 405, 415-16
(5th Cir. 2006).
      Finally, Karimi attempts to challenge the BIA’s denial of his motion to
reopen or reconsider its decision. However, he did not petition this court for



                                         2
    Case: 14-60447    Document: 00513242510       Page: 3   Date Filed: 10/22/2015


                                 No. 14-60447

review of the denial of the motion; we have no jurisdiction in the absence of a
timely petition for review, so we dismiss that challenge. See Navarro-Miranda
v. Ashcroft, 330 F.3d 672, 676 (5th Cir. 2003).
      Accordingly, Karimi’s petition for review is DENIED IN PART and
DISMISSED IN PART for lack of jurisdiction.




                                       3